NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-4514
                                     ___________

                      LESLY PATRICIA TURCIOS MURILLO,
                                                Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                     Respondent
                    ____________________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A94-825-789)
                    Immigration Judge: Honorable Miriam K. Mills
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 15, 2010

        Before: RENDELL, JORDAN and VAN ANTWERPEN Circuit Judges

                           (Opinion file: December 16, 2010)
                                     ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM

     The Government charged Lesly Patricia Turcios Murillo, a native and citizen of

Honduras, with removability for being in the United States without having been admitted

or paroled after inspection. Turcios Murillo admitted the charge and sought cancellation
of removal under 8 U.S.C. § 1229b(b)(1), arguing that her removal would work an

“exceptional and extremely unusual” hardship on her United States citizen children. The

Immigration Judge (“IJ”) denied her application and the Board of Immigration Appeals

(“BIA”) dismissed her subsequent appeal. Turcios Murillo submits a petition for review.

       Through counsel, Turcios Murillo contends that the BIA violated her right to due

process in two ways. Specifically, she claims that the agency did not consider the entire

record before concluding that she was ineligible for cancellation, and that the agency

failed to consider the factors it set forth in its precedent, Matter of Recinas, 23 I. & N.

Dec. 467 (BIA 2002). In its response, the Government argues that we should dismiss

Turcios Murillo’s petition for review because she challenges the discretionary denial of

her application for cancellation of removal and does not raise a colorable legal claim that

can be considered by this Court.

       We lack jurisdiction to review discretionary decisions made pursuant to 8 U.S.C. '

1229b, including Aexceptional and extremely unusual@ hardship determinations.

See Patel v. Attorney Gen. of the United States, 619 F.3d 230, 233 (3d Cir. 2010) (citing

8 U.S.C. ' 1252(a)(2)(B)(i) and Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d

Cir. 2003)). Our jurisdiction is limited to Aconstitutional claims or questions of law.@ Id.

at 234 (citing 8 U.S.C. ' 1252(a)(2)(D) and Francois v. Gonzales, 448 F.3d 645, 648 (3d

Cir. 2006)).

       To the extent that Turcios Murillo generally challenges the “exceptional and

extremely unusual” hardship determination, she presents a “quarrel[] over the exercise of
                                               2
discretion and the correctness of factual findings” and does not raise a constitutional

claim or a question of law. See Patel, 619 F.3d at 233 (citations omitted). Although we

have jurisdiction to review whether the agency used the correct legal standard to reach

the hardship determination, we do not have jurisdiction to consider an issue merely

clothed as a due process violation. See id. (rejecting a claim that the petitioner met her

burden to show exceptional hardship that the petitioner described as a challenge to the

IJ’s application of a legal standard). In large part, Turcios Murillo’s “due process” claims

challenge the discretionary determination more than they present a constitutional

question. To the extent that the petition merely challenges the discretionary decision, we

must dismiss it.

       To the extent that Turcios Murillo also raises colorable legal or constitutional

challenges in her petition, her claims lack merit. There is no evidence that the agency did

not consider the entire record before rejecting her application for cancellation. In fact,

the IJ specifically noted that she considered the entire record. R. 37. The IJ and BIA

considered the Recinas factors. In particular, the IJ cited the relevant cases and listed the

factors set forth in Matter of Monreal, 23 I. & N. Dec. 56 (BIA 2001), and other cases

which the BIA cited as important in Recinas. R. 36-37. Accordingly, to the extent we

have jurisdiction over the petition, we will deny it.




                                              3